DETAILED ACTION
Applicant’s response, filed 05 April 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-104, 110, 114-137, and 141-160 are cancelled.
Claims 105-109, 111-113 and 138-140 are pending.
Claims 105-109, 111-113 and 138-140 are rejected.
Claim 107 is objected to.

Priority 
The effective filing date of the claimed invention is 15 Feb. 2017.

Claim Objections
The objection to claims 141, 143, 150, 152, and 160 in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 2022.
Claim 107 is objected to because of the following informalities. This objection is previously recited.
Claim 107 recites “…wherein one or more corresponding catalysts are indicated…”. To clarify that the “one or more corresponding catalysts” refers to the one or more corresponding catalysts recited in claim 105, from which claim 107 depends, the claim should be amended to recite “…wherein the one or more corresponding catalysts are indicated…”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments have been fully considered but they do not contain any arguments regarding the claim objections. 

Claim Interpretation
Claims 111 recites the term “orphan enzyme”, which is discussed in [0024] of the specification. The term is interpreted to mean an enzyme that does not have a known associated amino acid sequence or genetic sequence.

Claim Interpretation - 35 USC § 112(f)
This interpretation of the gene manufacturing system for embodying in claim 141 and the manufacturing means for embodying in claim 160 under 35 U.S.C. 112(f) in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 2022.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 141-160 under 35 U.S.C. 112(a) in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 2022.
It is noted that the header in the 112(a) rejection included claim 140, which was a typographical error, as correctly noted by Applicant at pg. 6, para. 3 of Applicant’s remarks.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 141-160 under 35 U.S.C. 112(b) in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 150-159 under 35 U.S.C. 101 in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 2022.

Claim Rejections - 35 USC § 103
The rejection of claims 105-109, 111-113 and 138-140 under 35 U.S.C. 103 in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the claim amendments received 05 April 2021.
The rejection of claims 141-160 under 35 U.S.C. 103 in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105-109, 112-113, 138, and 140 are rejected under 35 U.S.C. 103 as being unpatentable over Handorf et al. (MetaPath Online: a web server implementation of the network expansion algorithm, 2007, Nucleic Acids Research, 35, pg. W613-W618; cited in IDS filed 10/12/2020; previously cited) in view of Hsu et al. (US 2006/0052942 A1; Pub. Date: 9 Mar. 2006; previously cited), Long et al. (Computational methods in metabolic engineering for strain design, 2015, Current Opinion in Biotechnology, 34, pg. 135-141; previously cited), and Thiele et al. (A protocol for generating a high-quality genome-scale metabolic reconstruction, 2010, Nature Protocols, 5(1), pg. 93-121; newly cited), as evidenced by Handorf et al. (herein after, Ebenhoh et al.) (Expanding Metabolic Networks: Scopes of Compounds, Robustness, and Evolution, 2005, J Mol Evol, 61, pg. 498-512; cited in IDS filed 12 Aug. 2019; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 105, Handorf et al. shows a method for predicting a set of products that can be produced (Abstract), which includes the following steps:
Handorf et al. shows determining (i.e. selecting) reactions based on a corresponding gene being available for the enzyme that catalyzes the reaction (i.e. the catalyst corresponds to a genetic sequence) (pg. W615, col 1, para. 4), wherein a reaction set is the union of all of the organism-specific networks (i.e. a reaction set comprises the selected reactions) (pg. W615, col. 1, para. 3). 
Handorf et al. shows identifying a set of seed compounds (i.e. starting metabolites (pg. W614, col. 1, para. 1), which correspond to a set of reactions (pg. W614, col. 1, para. 1) and generating data identifying products of reactions in an earlier step (pg. W614, col. 1, para. 1).
Handorf et al. shows iteratively repeating the expansion process of identifying reactions whose substrates are products of reactions from an earlier iteration step (e.g. the predicted molecules of previous processing steps ), wherein the each reaction is also associated with a predicted product (pg. W614, col. 1, para. 1).
Handorf et al. shows the molecules predicted in a particular processing step can lie in separate pathways (Figure 3, e.g. multiple pathways from pyruvate to citrate).
Handorf et al. shows selecting a particular target molecule to be produced (pg. W615, col. 2, para. 6 to pg. W616, col. 1, para. 1).
Further regarding claim 105, Handorf et al. further shows the method is implemented in a web-based tool (pg. W614, col. 2, para. 6), which necessarily requires that each processing step is carried out by a suitably programmed computer, which would contain a processor for performing the method. Furthermore, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
Regarding claim 106, Handorf et al. shows selecting reactions based on a corresponding gene being available for the enzyme that catalyzes the reaction, which shows selecting reactions that are indicated as catalyzed by a catalyst that is indicated as able to be engineered into an organism, as supported by Applicant's specification at para. [0014], which discloses that "available to be engineered" into the host organisms includes determining that an enzyme is likely to be engineered into a host if public databases accessed by the tool indicate the enzyme as corresponding to a known amino acid sequence.
Regarding claim 107, Handorf et al. shows selected reactions that are indicated as catalyzed by enzymes that correspond to a particular gene (i.e. genetic sequence) (pg. W615, col 1., para. 4), which shows the catalyzes are indicated as available to catalyze the reactions, as supported by Applicant’s specification at para. [0014], discussed above.
Regarding claim 108, Handorf et al. shows the reactions for which a catalyzing enzyme is encoded in the genome of a host organism were determined using reactions and enzyme information available from the KEGG and LIGAND databases (pg. W615, col. 1, para. 3).
Regarding claim 109, Handorf et al. shows the catalysts comprise enzymes (pg. W615, col. 1, para. 3).
Regarding claim 112, Handorf et al. shows producing a graphical representation of the expansion network and lists containing the compounds and reactions within the generated expanded network (i.e. a record of one or more reaction pathways leading to the target molecule) (pg. W615, col. 2, para. 5).
Regarding claim 138, while Handorf et al. does not explicitly show the processing pursuant to one or more reactions in the reaction set comprises processing pursuant to one or more chemical reaction equations representing the one or more reactions in the reaction set, this limitation was inherent in Handorf et al., as evidenced by Ebenhoh et al.; Ebenhoh et al. discloses the network expansion algorithm used in Handorf et al. (see Handorf et al: pg. W613, col. 2, para. 2; W614, col. 1, para. 1-3, e.g. reference 10 is Ebenhoh et al.), and discloses that this network expansion process includes substrate-product relationships reflecting the stoichiometry of the biochemical relations (i.e. chemical reaction equations representing the reactions in the reaction set) (pg. 510, col. 1, para. 3 to col. 2, para. 1; pg. 507, col. 1, eqns 3-5). 
Regarding claim 140, Handorf et al. shows iteratively repeating the expansion process of identifying reactions whose substrates are products of reactions from an earlier iteration step, wherein the each reaction is also associated with a predicted product (pg. W614, col. 1, para. 1). Accordingly, Handorf et al. shows processing data identifying one or more predicted molecules to generate data identifying one or more predicted molecules in each step of the iterative process.

Handorf et al. does not show the following limitations:
Regarding claim 105, Handorf et al. does not show that the selecting reactions comprises selecting at least one reaction based at least in part upon a degree of a confidence of a plurality of degrees of confidence, wherein each of the plurality of degrees of confidence concerns  whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences. However, as discussed above, Handorf et al. discloses selection reactions for which a catalyzing enzyme is encoded in the host organism by including only reactions with fully classified enzymes in the KEGG database (i.e. a catalyst corresponds to a genetic sequence) (pg. W615, col. 1, para. 4; pg. 615, col. 1, para. 3) Furthermore, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Thiele et al.
Regarding claim 105¸ Thiele et al. discloses a protocol for generating metabolic networks (Abstract), which obtaining candidate metabolic reactions in a draft reconstruction of the metabolic network (Figure 1, step 1; pg. 95, col. 2, para. 3), and refining the reconstruction of the metabolic network including assigning each reaction a confidence score of a plurality of confidence scores (Figure 1, step 2; pg. 96, col. 2, para. 2-3; pg. 99, col. 1, para. 4), wherein the confidence scores comprise a higher confidence score pertaining to biochemical evidence of solved protein structures (i.e. a degree of confidence as to whether a catalyst corresponds to one or more amino acid sequences) and a lower confidence score pertaining to sequence evidence of genome annotation of a gene (i..e a degree of confidence as to whether a catalyst corresponds to one or more genetic sequences) (Table 2, confidence levels 2 and 4); accordingly, Thiele discloses a plurality of degrees of confidence, each concerning whether a catalyst corresponds to one or more amino acid sequences (e.g. confidence level 4- protein structure) or one or more genetic sequences (e.g. confidence level 2- sequence data). Thiele et al. further discloses the manual refinement of the draft reconstruction involves determining whether each entry should be there (i.e. selection of reactions in the network) and is based at least in part on these confidence scores (pg. 97, col. 3, para. 3; pg. 104, col. 1, para. 1). Thiele et al. further discloses that this manual evaluation is important since not all annotations have high confidence scores (pg. 96, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method shown by Handorf et al. to have selected at least one reaction based at least in part upon a degree of confidence of a plurality of degrees of confidence, wherein each of the plurality of degrees of confidence concerns whether a catalyst corresponds to one or more amino acid sequences or genetic sequences, as shown by Thiele et al. (Figure 1, step 2; pg. 96, col. 2, para. 2-3; pg. 99, col. 1, para. 4), to be included in the metabolic database. One of ordinary skill in the art would have been motivated to combine the method of Handorf et al. and Thiele et al. to refine the reconstructed metabolic network because not all annotations have a high confidence score, as shown by Thiele et al. (pg. 96, col. 2, para. 1-2), thus resulting in an improved metabolic network. This modification would have had a reasonable expectation of success because both Handorf et al. and Thiele et al. (Table 1) show selecting reactions out of public databases to be used to analyze metabolic networks, such that the method of Thiele et al. would be applicable to the method of Handorf et al.

Further regarding claim 105, Handorf et al. does not show engineering at least one of the one or more corresponding catalysts into the host organism to modify the host organism to produce he given predicted molecule wherein the at least one of the one or more corresponding catalysts corresponds to one or more reactions along one or more pathways to the given predicted molecule, as recited in claim 105, or selecting one or more genetic sequences, which are associated with one or more reactions along one or more reaction pathways to a given predicted molecule, to be embodies into a genome of the host organism to produce the given predicted molecule . However, this limitation was known in the art before the effective filing date of the claimed invention as Hsu et al.
Regarding claim 105, Hsu et al. shows a method for engineering metabolic pathways (Abstract), which includes selecting an optimum pathway for producing a target molecule and engineering the host organism’s metabolic reaction pathway by inserting the genetic information of enzymes from a second host into the pathway framework to allow the host organism to produce the product ([0026]), which also shows selecting one or more genetic sequences to engineer into the host organism. Hsu et al. further shows that the metabolic reaction pathway of the host organism may not be the optimal route for producing the product, and modifying the host organism’s metabolic reaction pathway allows for the production of a greater product yield ([0026]).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Handorf et al. and Thiele et al. to have engineered at least one of the corresponding catalyst corresponding to one or more reactions along one or more pathways to a selected predicted molecule, into the host organism to modify the host organism to produce the given predicted molecule, as shown by Hsu et al. ([0026]). One of ordinary skill in the art would have been motivated to combine the method of Handorf et al. and Thiele et al. with the method of Hsu et al. to produce the molecule at a greater product yield compared to the host organism’s metabolic reaction pathway, as shown by Hsu et al. ([0026]). This modification would have had a reasonable expectation of success because Handorf et al. shows the method can be used to determine if organisms can produce molecules if provided with specific resources (pg. W617, col. 1, para. 2 to col. 2, para. 1).

Further regarding claim 105, Handorf et al. does not show the given predicted molecule is not natively found in the metabolism of the host organism. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Long et al.
Regarding claim 105 ,Long et al. discloses methods for metabolic engineering for strain design (Abstract), including identifying pathways for enabling the production of a desired product, including reactions producing both non-native and non-natural metabolites (i.e. molecules not natively found in the metabolism of the host organism) (Figure 1, e.g. pathway to produce non-natural 1,4-Butanediol) and that the host genome can be modified to catalyze the necessary reactions to produce the product (pg. 138, col. 1, para. 1 -2). Long et al. further discloses that the use of non-native reactions can improve product formation (pg. 137, col. 1, para. 1), and further shows many commercially desirable compounds have no known biological synthesis route, and thus new pathways and enzymes are required to produce these compounds (pg. 137, col. 1, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have engineered the host organism to produce a predicted molecule, as made obvious by Handorf et al., Thiele et al., and Hsu et al., that is not natively found in the metabolism of the host organism, as shown by Long et al. (Figure 1; pg. 138, col. 1, para. 1-2). One of ordinary skill in the art would have been motivated to modify the methods of Handorf et al., Thiele et al., and Hsu et al. with the method of producing non-native molecules of Long et al. in order to improve product formation and/or produce commercially desirable compounds with no known biological synthesis route, as shown by Long et al. (pg. 137, col. 1, para. 2). This modification would have had a reasonable expectation of success, because Long et al. also shows the host genome can be modified to catalyze the necessary reactions to produce a desired product (pg. 128, col. 1, para. 1-2).

Regarding claim 113, Handorf et al. does not show generating an indication of difficulty of producing one or more of the predicted viable target molecules. However, this limitation was known in the art before the effective filing date of the claimed invention as Hsu et al.
Regarding claim 113, Hsu et al. shows that after the reaction pathways have been identified, ranking the pathways by based on engineering costs (i.e. the difficulty of producing the one or more predicted molecules) ([0012]; [0026]; [0035]). Hsu et al. further shows that if the pathway is easy to engineer, the engineered strain can be made relatively fast, which means the pathway is practically obtainable ([0035]).
It would have been further prima facie obvious to have modified the method shown by Handorf et al. to have generated an indication of difficulty of producing one or more of the predicted viable target molecules, as shown by Hsu et al. ([0012]; [0026]; [0035]). One of ordinary skill in the art would have been motivated to modify the method of Handorf et al. with the method of Hsu et al. in order to select a practically obtainable pathway and to increase the speed in which the engineered strain can be made, as shown by Hsu et al ([0035]). This modification would have had a reasonable expectation of success because both Handorf et al. and Hsu et al. show generating possible pathways for producing a given molecule, and one of ordinary skill in the art could analyze the pathways generated by Handorf et al. by the method of generating an indication of difficulty, as shown by Hsu et al. 
Therefore, the invention is prima facie obvious.

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Handorf et al. in view of Hsu et al., Long et al., and Thiele et al., as evidenced by Ebenhoh et al., as applied to claims 105 above, and further in view of Xu et al. (Genome-scale metabolic model in guiding metabolic engineering of microbial improvement, 2013, Appl. Microbiol. Biotechnol., 97, pg. 519-539; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 111, Handorf et al. in view of Hsu et al., Long et al., and Thiele et al., as evidenced by Ebenhoh et al., as applied to claim 105 above, does not show the selecting reactions comprises selecting reactions that are indicated as spontaneous or indicated as catalyzed by an orphan enzyme. However, this limitation was known in the art before the effective filing date of the claimed invention, as shown by Xu eta l.
Regarding claim 111, Xu et al. shows performing manual refinement when building a metabolic network that includes selecting spontaneous reactions to include in the network (pg. 523, col. 1, par. 3) in order to ensure a high quality metabolic network, and shows a database containing information on spontaneous reactions (pg. 533, col.1, para. 2 to col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method made obvious by Handorf et al. in view of Hsu et al, .Long et al., and Thiele et al., as evidenced by Ebenhoh et al., as applied to claim 105 above, to have selected reactions that are indicated as spontaneous, as shown by Xu et al. (pg. 523, col. 1, para. 3). One of ordinary skill in the art would have been motivated to combine the method made obvious by Handorf et al. in view of Hsu et al, .Long et al., and Thiele et al., as evidenced by Ebenhoh et al. with the method of Xu et al. in order to construct a higher quality metabolic network for producing a desired product, as shown by Xu et al (pg. 533, col. 1, para. 2 to col. 2, para. 1). This modification would have had a reasonable expectation of success because Xu et al. provides a database with information on spontaneous reactions (pg. 533, col. 1, para. 2 to col. 2, para. 1), and Handorf et al. shows selecting reactions from databases (pg. W615, col. 1, para. 4). Therefore, the invention is prima facie obvious.

Claim 139 is rejected under 35 U.S.C. 103 as being over Handorf et al. in view of Hsu et al., Long et al., and Thiele et al., as evidenced by Ebenhoh et al., as applied to claim 105 above, and further in view of Moses (Appendix: Gene Transfer Methods Applicable to Agricultural Organisms, 1987, Agricultural Biotechnology: Strategies for National Competitiveness, pg. 149-192; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 139, Handorf et al. in view of Hsu et al, Long et al., and Thiele et al.., as evidenced by Ebenhoh et al., as applied to claim 105 above, does not show at least one of the one or more corresponding catalysts is introduced into a growth medium of the host organisms to produce the given predicted molecule. However, this limitation as known in the art before the effective filing date of the claimed invention, as shown by Moses.
Regarding claim 139, Moses discloses methods for transferring genes from one organism to another, including bacteria, (pg. 149, para. 1; pg. 150, para. 2), and shows that direct DNA uptake of DNA from surrounding culture medium can be performed in bacterial cells (pg. 154, para. 2 to pg. 155, para. 3). Moses further shows that direct DNA uptake is simple and applicable to many organisms and cell types and further is not laborious and time consuming (pg. 150, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art to have modified the method made obvious by Handorf et al. in view of Hsu et al, Long et al., and Thiele et al.., as evidenced by Ebenhoh et al., as applied to claim 105 above, to have introduced at least one of the one or more corresponding catalysts into the growth medium of the host organism to produce the given molecule, as shown by Moses (pg. 154, para. 2 to pg. 155, para. 3). One of ordinary skill in the art would have been motivated to modify the method made obvious by Handorf et al. in view of Hsu et al, Long et al., and Thiele et al.., as evidenced by Ebenhoh et al., as applied to claim 105 above, with the method of Moses et al. to quickly and simply introduce the catalyst into the host organism and avoid laborious gene transfer techniques, as shown by Moses (pg. 150, para. 3). This modification would have had a reasonable expectation of success because Handorf et al. in view of Hsu et al, Long et al., and Thiele et al.., as evidenced by Ebenhoh et al., as applied to claim 105 above, already make obvious engineering the host organism to include the one or more corresponding catalysts. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 05 April 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that although Shameer bases its confidence score on different types of evidence, it does not teach or suggest “…wherein each of the plurality of degrees of confidence concerns whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences”, and that Shameer discloses identifying genes coding for enzymes through sequence similarity, and then, using enzyme activity information, adding reactions catalyzed by those enzymes to the database, and to address limitations with such genome-based reconstructions, assembles a highly annotated TrypanoCyc database (Applicant’s remarks at pg. 7, para. 2 to pg. 9, para. 1). Applicant further remarks, that in sum, Shameer identifies genes coding for enzymes for a genome-based reconstruction, and may or not treat this information as a factor in determining whether a reaction occurs in the organism, Shameer gathers more information regarding sub-cellular localization of reactions and life cycle stage specific to develop a confidence score regarding the presence of the reaction in the organism, and while genes coding for enzymes may or may not be a component contributing to the claimed degree of confidence, nowhere does Shameer disclose that the further evidence (e.g. sub-cellular localization) or the confidence score itself relates to a degree of confidence that a catalyst corresponds to an amino acid sequence or a gene sequence (Applicant’s remarks at pg. 9, para. 2). Applicant further remarks that assuming one of the “Evidence types” in Table 2 relates to a catalyst corresponding to an amino acid or gene sequence, Shameer does not teach that “each” of a plurality of degrees of confidence concerns whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences, as claimed (Applicant’s remarks at pg. 9, para. 3).
This argument is not persuasive because Shameer et al. is not used in the above rejection. Instead, Thiele et al. is used to disclose the limitation of “…wherein each of the plurality of degrees of confidence concerns whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences”, as discussed in the above rejection. Thiele et al. discloses a protocol for generating metabolic networks (Abstract), which includes manually refining a metabolic network (i.e. selecting reactions to be included in the final network) based at least in part on confidence scores of the reactions (pg. 97, col. 3, para. 3; pg. 104, col. 1, para. 1), and that these confidence scores include a plurality of degrees of confidence concerning whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences (Table 1, e.g. confidence level 4-protein structure and confidence level 2- sequence data). It is noted that while Thiele et al. includes other confidence scores, in addition to the plurality of confidence scores mentioned above, that do not represent a confidence a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences, because claim 105 uses the transitional phrase “comprising”, the claim is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03. Therefore, Thiele et al. is not precluded from using other confidence scores, in addition to the plurality of confidence scores concerning whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences.

Double Patenting
The provisional rejection of claims 105-109 on the ground of nonstatutory double patenting in the Office action mailed 16 Dec. 2021 has been withdrawn in view of claim amendments received 05 April 20221.
The provisional rejection of claims 141-145, 150-154, and 160 on the ground of nonstatutory double patenting in the Office action mailed 16 Dec. 2021 has been withdrawn in view of the cancellation of these claims received 05 April 20221.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 105-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51, 59, and 71-74 of copending Application No. 17/267,648 in view of Handorf et al. (MetaPath Online: a web server implementation of the network expansion algorithm, 2007, Nucleic Acids Research, 35, pg. W613-W618; cited in IDS filed 10/12/2020; previously cited), Thiele et al. (A protocol for generating a high-quality genome-scale metabolic reconstruction, 2010, Nature Protocols, 5(1), pg. 93-121; newly cited), and Long et al. (Computational methods in metabolic engineering for strain design, 2015, Current Opinion in Biotechnology, 34, pg. 135-141; previously recited). This rejection is newly recited and necessitated by claim amendment.
Regarding instant claim 105, reference claim 71 shows selecting reactions based at least in part upon whether the reactions are indicated as catalyzed by one or more corresponding catalysts that are themselves indicated as available to catalyze the reactions, wherein a reaction set comprises the selected reactions.
Reference claim 71 further shows that in each processing step of one or more processing steps, processing, pursuant to the one or more reactions in the reaction set, data representing starting metabolites for the host cell to generate data representing the one or more molecules.
Reference claim 71 further shows in each processing step of one or more processing steps, processing, pursuant to the one or more reactions in the reaction set, data representing metabolites generated in previous processing steps, to generate data representing the one or more molecules.
Reference claims 59 and 61 further show that processing comprises engineering into the host cell at least one nucleotide sequence corresponding to at least one of the one or more first filtered candidate sequences, wherein the nucleotide sequence includes enzyme amino acid sequence for catalyzing reactions along on or more reaction pathway, each reaction pathway producing a molecule.
Regarding instant claim 106, reference claim 72 shows selecting comprises selecting reactions that are indicated as catalyzed by one or more corresponding catalysts that are themselves indicated as able to be engineered into an organism or taken up from the growth medium in which an organism is grown.
Regarding instant claim 107, reference claim 73 shows selecting reactions that are indicated as catalyzed by one or more corresponding catalysts that are themselves indicated as corresponding to one or more amino acid sequences or one or more genetic sequences.
Regarding instant claim 108, reference claim 74 shows selecting reactions based at least in part upon whether the reactions are indicated in at least one database as catalyzed by one or more corresponding catalysts that are themselves indicated as available to catalyze the reactions.
Regarding instant claims 109, reference claim 59 shows the biological sequences include enzyme sequences that catalyze reactions (i.e. the catalysts are enzymes).

Reference claims 51, 59, and 70-74 do not show the following limitations:
Regarding instant claims 105, reference claims 51, 59, and 70-74 do not show selecting reactions comprises selecting at least one reaction based at least upon a degree of confidence of a plurality of degrees of confidence, wherein each degree of confidence concerns whether a catalyst corresponds to one or more amino acid sequences or one or more genetic sequences.  However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Thiele et al.
Regarding claim 105¸ Thiele et al. discloses a protocol for generating metabolic networks (Abstract), which obtaining candidate metabolic reactions in a draft reconstruction of the metabolic network (Figure 1, step 1; pg. 95, col. 2, para. 3), and refining the reconstruction of the metabolic network by assigning each reaction a confidence score of a plurality of confidence scores (Figure 1, step 2; pg. 96, col. 2, para. 2-3; pg. 99, col. 1, para. 4), including a higher confidence score pertaining to biochemical evidence of solved protein structures (i.e. a degree of confidence as to whether a catalyst corresponds to one or more amino acid sequences) and a lower confidence score pertaining to sequence evidence of genome annotation of a gene (i..e a degree of confidence as to whether a catalyst corresponds to one or more genetic sequences) (Table 2, confidence levels 2 and 4); accordingly, Thiele discloses a plurality of degrees of confidence, each concerning whether a catalyst corresponds to one or more amino acid sequences (e.g. confidence level 4- protein structure) or one or more genetic sequences (e.g. confidence level 2- sequence data). Thiele et al. further discloses the manual refinement of the draft reconstruction (i.e. the selection of reactions in the network) is based at least in part on these confidence scores (pg. 97, col. 3, para. 3; pg. 104, col. 1, para. 1), and that this manual evaluation is important since not all annotations have high confidence scores (pg. 96, col. 2, para. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have modified the method shown by reference claims 51, 59, and 70-74, to have selected at least one reaction based at least in part upon a degree of confidence of a plurality of degrees of confidence, wherein each of the plurality of degrees of confidence concerns whether a catalyst corresponds to one or more amino acid sequences or genetic sequences, as shown by Thiele et al. (Figure 1, step 2; pg. 96, col. 2, para. 2-3; pg. 99, col. 1, para. 4), to be included in the metabolic database. One of ordinary skill in the art would have been motivated to combine the method of reference claims 51, 59, and 70-74 and Thiele et al. to refine the reconstructed metabolic network because not all annotations have a high confidence score, as shown by Thiele et al. (pg. 96, col. 2, para. 1-2), thus resulting in an improved metabolic network. This modification would have had a reasonable expectation of success because both the reference claims 51, 59, and 70-74, and Thiele et al. involve selecting reactions for use in metabolic network modeling, such that the method of Thiele et al. would be applicable to the method of the reference claims.

Further regarding instant claim 105, reference claims 51, 59, and 70-74 do not show that at least one of the one or more molecules predicted in the current processing step or in a previous processing step lies in a different reaction pathway than one or more molecules predicted in the current processing step or in a previous processing step. However, these limitation as known in the art, before the effective filing date of the instant invention, as shown by Handorf et al.
Further regarding instant claim 105, Handorf et al. shows a method for predicting a set of products that can be produced (Abstract), which includes iteratively repeating an expansion process by identifying reactions whose substrates are products of reactions from an earlier iteration step (e.g. the predicted molecules of previous processing steps), wherein the each reaction is also associated with a predicted product (pg. W614, col. 1, para. 1), and that the molecules predicted in a particular processing step can lie in separate pathways (Figure 3, e.g. multiple pathways from pyruvate to citrate). Handorf et al. further shows such an expansion process can be used to calculate synthesizing capacities of 400 species-specific networks (pg. W617, col. 1, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by reference claims 51, 59, and 70-74, to have predicted molecules that lie in a different reaction pathway than one or more molecules predicted in the current or previous processing step, as shown by Handorf et al. (pg. W614, col. 1, para. 1). One of ordinary skill in the art would have been motivated to modify the method shown by reference claims 51, 59, and 70-74 with the method of Handorf et al. in order to calculate the synthesizing capacities of a species-specific network, as shown by Handorf et al. (pg. W617, col. 1, para. 2). This modification would have had a reasonable expectation of success because both reference claims 51, 59, and 70-74 and Handorf et al. show processing reactions to predict molecules produced by said reactions.

Further regarding instant claims 105,  reference claims 51, 59, 64, and 70-74 do not show the given predicted molecule the host organism is engineered to produce is not natively found in the metabolism of the host organism. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Long et al. 
Further regarding instant claim 105, Long et al. discloses methods for metabolic engineering for strain design (Abstract), including identifying pathways for enabling the production of a desired product, including reactions producing both non-native and non-natural metabolites (i.e. molecules not natively found in the metabolism of the host organism) (Figure 1, e.g. pathway to produce non-natural 1,4-Butanediol) and that the host genome can be modified to catalyze the necessary reactions to produce the product (pg. 138, col. 1, para. 1 -2). Long et al. further discloses that the use of non-native reactions can improve product formation (pg. 137, col. 1, para. 1), and further shows many commercially desirable compounds have no known biological synthesis route, and thus new pathways and enzymes are required to produce these compounds (pg. 137, col. 1, para. 2).
It would have been further prima facie obvious to one of ordinary skill in the art to have engineered the host organism to produce a predicted molecule, as made shown by reference claims 51, 59, and 70-74, that is not natively found in the metabolism of the host organism, as shown by Long et al. (Figure 1; pg. 138, col. 1, para. 1-2). One of ordinary skill in the art would have been motivated to modify the method of reference claims 51, 59, and 70-74 with the method of producing non-native molecules of Long et al. in order to improve product formation and/or produce commercially desirable compounds with no known biological synthesis route, as shown by Long et al. (pg. 137, col. 1, para. 2). This modification would have had a reasonable expectation of success, because Long et al. also shows the host genome can be modified to catalyze the necessary reactions to produce a desired product (pg. 128, col. 1, para. 1-2).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they do not present any arguments regarding the double patenting rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631